DETAILED ACTION
	This office action is response to communications for Application No. 15/896,318 filed on 05/27/2021.
Claims 1, 7, 11, 15, and 16 have been amended.
Claims 2 and 9 were previously cancelled.
Accordingly, Claims 1, 3-8, and 10-16 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but are not persuasive. 
	
	Applicant’s Argument: “In the rejection of independent claims 1, 15, and 16, the Office Action at page 6 admits that Raghavan fails to teach or suggest providing a toggle, and instead relies on Schubert at paragraphs [0341, 0349, 0350] for teaching “instrumenting the identified parts in the hardware design language specification, including providing a toggle that is adapted to switch on or off execution flow for the specific parts of the behavior.” Applicant disagrees, at least because Schubert’s described break-points fail to teach or suggest the claimed toggle.”
	Examiner’s Response: The applicant alleges that Raghavan and Schubert fails to disclose the limitation, “instrumenting the identified parts in the hardware design language specification, including providing a toggle that is adapted to switch on or off execution flow for the specific parts of the behavior.” Specifically, the applicant alleges that Schubert’s design of “break-points” fails to turn on or off the execution flow for specific portions of the hardware model to be tested, however the examiner respectfully disagrees. The applicant provides an example of a “toggle” as merely a switch adapted to turn on or off the execution flow of the simulation software, refer to instant application specification [0023-0024]. Accordingly, with respect to the previous citations of the previous Office Action in [0341 and 0350], Schubert discloses “break-points” to halt the execution flow when it is detected, which under the broadest reasonable interpretation, represents a “toggle” to control the HDL flow statements. For further evidence with respect to the “break-points”, Schubert discloses that the “break-points” are utilized to model and control the flow of active and inactive regions of the Host Building Block (HBB), which represents the Verilog description of the device under test (Schubert, [0021], “In particular, such break-points are closely tied to behavioral operations in the data-flow of the behavioral HDL description, and are associated with particular states of a controller which is generated by the behavioral synthesis. Additionally, break-points can be made conditioned upon particular values of data-path registers. When a break-point is detected, the execution of the hardware model is stopped.” [0221], “Break-points are supported by adding signals to the HBB which are active when the control flow which the break-point is modeling is active, and are inactive otherwise.” [0279], “When a predetermined trigger action occurs, sampling is stopped.” [327], “An activation user interface 1902 displays the original HDL description 304 and provides the designer with a method to activate and de-activate break-points and other trigger conditions and to activate and de-activate signals for sampling and/or patching.”). For example, if the “break-points” are active for a specific portion, the control flow is halted or stopped whenever the break-points” are triggered. Also, if the “break-points” are not active and triggered for a specific portion, then the control flow continues and sampling is continued. Accordingly, under the broadest reasonable interpretation, the “break-points” represent a “toggle” to control the flow of execution. 

	Applicant’s Argument: “In the rejection of independent claims 1, 15, and 16, the Office Action at page 7 relies on Schubert at paragraph [0122] for teaching “finding corresponding parts in the specification for simulation test scenarios.” Applicant disagrees, at least because the cited portions of Schubert describe analyzing only the hardware defined language (‘HDL’) specification, making no mention at all of a separate specification for simulation test scenarios, much less analyzing such a specification for simulation test scenarios to find corresponding parts as those identified within the HDL specification, as claimed.”
	Examiner’s Response: The applicant alleges that Schubert fails to disclose the limitation, “finding corresponding parts in the specification for simulation test scenarios.” Specifically, the applicant alleges that Schubert fails to disclose “finding corresponding parts in the specification for simulation test scenarios” and only discloses one HDL specification, however the examiner respectfully disagrees. As cited in [0122], Schubert discloses the ability to identify portions of the HDL description to be instrumented, which under the broadest reasonable interpretation, represents “finding corresponding parts in the specification for simulation test scenarios”. The applicant provides an example of a “hardware design language specification” as merely a hardware description in a high level language, such as HDL or VHDL, which Schubert discloses as a “HDL description”. For further evidence, Schubert also discloses a “functional specification” to verify the parts of the HDL portion (Schubert, [0010], “Hardware description language functional verification is used to verify that the parts of an electronic system which are described using HDL match their functional specification.” [0087], “A “Functional Specification” is defined as the documentation that describes the necessary features and operations of a system.” [0272], “In performing design constraint analysis, the design constraint analysis module 1724 reads the design constraint file 308 which holds all constraints that ensure the HDL design meets the area, delay, power consumption, routability, and/or testability specifications made by the designer of the electronic system.”), which under the broadest reasonable interpretation, represents a plurality of different specifications for controlling verification. Furthermore, the applicant provides examples of a “simulation test scenarios” as merely a high level language code to send stimuli towards the hardware simulation, refer to instant application [0022]. Accordingly, Schubert discloses test bench techniques to provide stimulation to the target environment (Schubert, [0011], “Additionally, the HDL design must be stimulated by a testbench. Since the ideal testbench must correctly and exhaustively match the behavior of the target environment, creation of a testbench can be very difficult and time consuming.” [0094], “A “Testbench” is defined as an electronic system description that presents stimulus to and/or gathers information from the target electronic system design to be verified.” [0335], “Code coverage analysis is, for example, used in software engineering to analyze whether tests applied to a particular software program provide sufficient stimulus for all or the important cases the software program shall operate in.”), which under the broadest reasonable interpretation, represents “simulation test scenarios” with respect to the HDL specification. 

	Applicant’s Argument: “In the rejection of independent claims 1, 15, and 16, the Office Action at page 7 relies on Schubert at paragraphs [0119, 0148] for teaching "instrumenting the corresponding parts..." as recited in a previous version of the claims. However, Applicant submits that the cited portions of Schubert fail to teach or suggest the added elements of "instrumenting the corresponding parts in the specification for simulation test scenarios to exert control on the execution of a program flow that is based on the instrumented hardware design language specification, including triggering the toggle provided in the hardware design language specification to switch on or off execution flow for the specific parts of the behavior," at least because Schubert, as explained above, fails to teach or suggest each of the claimed toggle in the HDL specification, the claimed specification for simulation test scenarios, and finding corresponding parts in the specification for simulation test scenarios.”
	Examiner’s Response: The applicant alleges that Schubert fails to disclose the limitation, “instrumenting the corresponding parts in the specification for simulation test scenarios to exert control on the execution of a program flow that is based on the instrumented hardware design language specification, including triggering the toggle provided in the hardware design language specification to switch on or off execution flow for the specific parts of the behavior.” Specifically, the applicant alleges that Schubert fails to disclose “triggering the toggle provided in the hardware design language specification to switch on or off execution flow for the specific parts of the behavior”, however the examiner respectfully disagrees and would like to refer to the analyses above regarding the claimed toggle in the HDL specification, the claimed specification for simulation test scenarios, and finding corresponding parts in the specification for simulation test scenarios. To reiterate, as noted above, Schubert discloses the ability to trigger the “break-points” in the HDL specification to control the flow of execution.

	Applicant’s Argument: “The Cited Portions Of Raghavan Do Not Teach Or Suggest Dependent Claim 12 In the rejection of dependent claim 12, the Office Action at page 16 relies on Raghavan at paragraphs [0020, 0029] for teaching "wherein the steps of instrumenting the identified parts in the hardware design language specification, finding corresponding parts in the specification for simulation test scenarios, and instrumenting the corresponding parts in the specification for simulation test scenarios are performed automatically." Applicant disagrees, at least because the Office Action already previously admitted that Raghavan fails to teach or suggest the steps of instrumenting the identified parts in the hardware design language specification, finding corresponding parts in the specification for simulation test scenarios, and instrumenting the corresponding parts in the specification for simulation test scenarios, as claimed in the independent claims.”
	Examiner’s Response: The applicant alleges that Raghavan fails to disclose the limitation, “wherein the steps of instrumenting the identified parts in the hardware design language specification, finding corresponding parts in the specification for simulation test scenarios, and instrumenting the corresponding parts in the specification for simulation test scenarios are performed automatically”. Specifically, the applicant alleges that Raghavan fails to disclose the steps being performed automatically due to the fact that Schubert was relied on for the instrumenting limitations, however the examiner respectfully disagrees. Raghavan does not disclose instrumenting a “toggle”, but also discloses “instrumenting” techniques, which merely represents providing controls to the scenario, HDL specifications, simulation test scenarios, and control intents for verification and coverage. Accordingly, Raghavan was relied on to demonstrate that the verification and coverage method may be performed automatically by the test software. However, for further evidence and with respect to the analyses above, Schubert discloses instrumenting and annotating techniques to be performed automatically with respect to the Functional Specification and HDL description, (Schubert, [0201], “Annotating the HDL description adds the HDL description of the DIC to the original HDL description and connects the DIC to the portions of the original HDL description for which design visibility, design patching, and design control has been selected. The annotation can be performed automatically. The result of the annotation is the instrumented HDL description.”) as well as iterative approaches utilizing the “break-points” or the “toggle” as mentioned above (Schubert, [0348], “If after several iterations through Sequence 2 to Sequence 5 there are Break-points which have not yet been detected, those Break-points indicate control flow statements which have not been stimulated by any of the tests run so far.”, which under the broadest reasonable interpretations, represents the “instrumenting” limitations being performed automatically. 

	Therefore, it is for the reasons above that the arguments are respectfully traversed and the rejection is maintained. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (U.S. Publication No. 2015/0310159 A1) hereinafter Raghavan, in view of Schubert et al. (U.S. Patent No. 2004/0025122A1 B1) hereinafter Schubert. 

Regarding Claim 1, Raghavan discloses a computer implemented method of controlling verification coverage of a chip design, comprising: 
providing a hardware design language specification (Raghavan, [0022], “The term “test-application intent” refers to the core verification intent of what is to be tested, provided in a specification language. The specification language includes for example SystemVerilog.”) that is adapted to simulate a behavior of a chip design (Schubert, [0021], “FIG. 1 exemplarily illustrates a block diagram of a computer-implemented verification system 100 for performing a system level or a system on chip level functional verification of an integrated circuit, in accordance with an embodiment.”); 
providing a specification for simulation test scenarios (Raghavan, [0017], “The choice of test-software executing on the embedded core(s), in conjunction with test-bench components, should enable and portray system-level issues or scenarios of choice.” [0035], “As depicted in FIG. 2A, the computer-implemented verification system 100 accepts a set of verification scenario intents 202 (for example including one or more scenario specifications) as an input and generates one or more OVM and/or UVM compliant test bench sequences in System-Verilog and one or more scenario software implementations 206 that may be single or multi-threaded and may be for example, ANSI-C compliant.”– Examiner’s Note: The applicant provides an example of “a specification for simulation test scenarios” as merely code to verify the test scenarios or simply “verification software”, refer to instant application [0022]. Accordingly, Raghavan discloses test-bench components as well as scenario specifications and intents which under the broadest reasonable interpretation, represents the claimed limitations.) that is adapted to run verification tests against an executable of the hardware design language specification (Raghavan, [0017], “The choice of what to execute on the embedded core(s) of a SOC is dependent upon various parameters of the verification environment and the stage in the verification cycle.” [0020], “Various embodiments of the present technology provides a computer-implemented verification system for automatic generation of test software and test bench components based on verification scenario intents comprising at least one of a test-application intent, at least one constraints, a device-programming intent and a scenario-control intent specified in a subset of SystemVerilog constructs for functional verification of system-on-chip on simulation and emulation platform.”);
in the hardware design language specification (Raghavan, [0022], “The term “test-application intent” refers to the core verification intent of what is to be tested, provided in a specification language. The specification language includes for example SystemVerilog.”), identifying specific parts of the behavior to be tested (Raghavan, [0021], “FIG. 1 exemplarily illustrates a block diagram of a computer-implemented verification system 100 for performing a system level or a system on chip level functional verification of an integrated circuit, in accordance with an embodiment.” [0022], “In an embodiment, the scenario compiler 106 is configured to receive a set of verification scenario intents from a user. The set of verification scenario intents comprises at least one of one or more test-application intents, one or more constraints, one or more device-programming intents and one or more scenario-control intent. The term “test-application intent” refers to the core verification intent of what is to be tested, provided in a specification language.” – Examiner’s Note: Raghavan discloses a verification method for the “intents” and constraints of a scenario for a system under test, which under the broadest reasonable interpretation, represents “identifying specific parts of the behavior to be tested.”).

Raghavan does not expressly disclose the limitations, “instrumenting the identified parts in the hardware design language specification, including providing a toggle that is adapted to switch on or off execution flow for the specific parts of the behavior; finding corresponding parts in the specification for simulation test scenarios; and instrumenting the corresponding parts in the specification for simulation test scenarios to exert control on the execution of a program flow that is based on the instrumented hardware design language specification, including triggering the toggle provided in the hardware design language specification to switch on or off execution flow for the specific parts of the behavior”.
However, Schubert discloses instrumenting the identified parts in the hardware design language specification (Schubert, [0010], “Hardware description language functional verification is used to verify that the parts of an electronic system which are described using HDL match their functional specification.” [0027], “A method that comprises performing code coverage analysis, at speed and within a target environment, for an HDL description of an electronic system; where, the HDL description was previously instrumented for code coverage analysis in accordance with one or more directives that were specified by a user.” [0107-0108], “The instrumentor 110 modifies or alters the original HDL description 108 to produce an instrumented HDL description 112.” [0131], “In one embodiment, the instrumentation directives specify design visibility, design patching and design control criteria for particular portions of the design for the electronic system.” - Examiner's note: With respect to the analyses provided in the arguments section, under the broadest reasonable interpretation, the “hardware design language specification” merely represents the HDL code.), including providing a toggle that is adapted to switch on or off execution flow for the specific parts of the behavior (Schubert, [0021], “In particular, such break-points are closely tied to behavioral operations in the data-flow of the behavioral HDL description, and are associated with particular states of a controller which is generated by the behavioral synthesis. Additionally, break-points can be made conditioned upon particular values of data-path registers. When a break-point is detected, the execution of the hardware model is stopped.” [0221], “Break-points are supported by adding signals to the HBB which are active when the control flow which the break-point is modeling is active, and are inactive otherwise.” [0279], “When a predetermined trigger action occurs, sampling is stopped.” [0341], “In one example certain, or all - if desired by the engineer, Break-points are selected during the instrumentation and get implemented as trigger conditions in the DIC (203, 2301).” [0350], “For example, combinations of Break-points and Watch-points can be set to perform Toggle Coverage for data path analysis.” - Examiner's Note: With respect to the analyses provided in the arguments section, Schubert discloses the ability to control the execution flow by enabling and disabling “break-points”, which under the broadest reasonable interpretation, represents a “toggle” to switch on or off the flow of execution.);
finding corresponding parts in the specification for simulation test scenarios (Schubert, [0010], “Hardware description language functional verification is used to verify that the parts of an electronic system which are described using HDL match their functional specification.” [0087-0088], “A “Functional Specification” is defined as the documentation that describes the necessary features and operations of a system.” [0094], “A “Testbench” is defined as an electronic system description that presents stimulus to and/or gathers information from the target electronic system design to be verified.” 0272], “In performing design constraint analysis, the design constraint analysis module 1724 reads the design constraint file 308 which holds all constraints that ensure the HDL design meets the area, delay, power consumption, routability, and/or testability specifications made by the designer of the electronic system.” [0335], “Code coverage analysis is, for example, used in software engineering to analyze whether tests applied to a particular software program provide sufficient stimulus for all or the important cases the software program shall operate in.” - Examiner's Note: With respect to the analyses provided in the arguments section, Schubert discloses the ability to verify parts in the HDL to match their functional specifications, which under the broadest reasonable interpretation, represents “finding corresponding parts in the specification”. Further, as noted in the arguments section above, the applicant provides examples of a “simulation test scenarios” as merely a high level language code to send stimuli towards the hardware simulation, refer to instant application [0022]. Accordingly, Schubert discloses test bench techniques to gather information and provide stimulation to a target environment, which also represents the claimed limitations.);
instrumenting the corresponding parts in the specification for simulation test scenarios to exert control on the execution of a program flow that is based on the instrumented hardware design language specification (Schubert, [0010], “Hardware description language functional verification is used to verify that the parts of an electronic system which are described using HDL match their functional specification.” [0027], “A method that comprises performing code coverage analysis, at speed and within a target environment, for an HDL description of an electronic system; where, the HDL description was previously instrumented for code coverage analysis in accordance with one or more directives that were specified by a user.” [0107-0108], “The instrumentor 110 modifies or alters the original HDL description 108 to produce an instrumented HDL description 112.” [0131], “In one embodiment, the instrumentation directives specify design visibility, design patching and design control criteria for particular portions of the design for the electronic system.”), including triggering the toggle provided in the hardware design language specification to switch on or off execution flow for the specific parts of the behavior (Schubert, [0021], “In particular, such break-points are closely tied to behavioral operations in the data-flow of the behavioral HDL description, and are associated with particular states of a controller which is generated by the behavioral synthesis. Additionally, break-points can be made conditioned upon particular values of data-path registers. When a break-point is detected, the execution of the hardware model is stopped.” [0221], “Break-points are supported by adding signals to the HBB which are active when the control flow which the break-point is modeling is active, and are inactive otherwise.” [0279], “When a predetermined trigger action occurs, sampling is stopped.” [0341], “In one example certain, or all - if desired by the engineer, Break-points are selected during the instrumentation and get implemented as trigger conditions in the DIC (203, 2301).” [0350], “For example, combinations of Break-points and Watch-points can be set to perform Toggle Coverage for data path analysis.” - Examiner's Note: With respect to the analyses provided in the arguments section, Schubert discloses the ability to control the execution flow by enabling and disabling “break-points”, which under the broadest reasonable interpretation, represents a “toggle” to switch on or off the flow of execution.).
	Raghavan and Schubert are each and respectively analogous to the instant application because they are from the same field of endeavor involving verification coverage techniques. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Schubert’s design of “instrumenting the identified parts in the hardware design language specification, including providing a toggle that is adapted to switch on or off execution flow for the specific parts of the behavior; finding corresponding parts in the specification for simulation test scenarios; and instrumenting the corresponding parts in the specification for simulation test scenarios to exert control on the execution of a program flow that is based on the instrumented hardware design language specification, including triggering the toggle provided in the hardware design language specification to switch on or off execution flow for the specific parts of the behavior” to control the flow of execution under testing to determine feasible operating and testing conditions for verification coverage (Schubert, [0139], “The break-point processing 520 initially identifies 522 feasible break-point conditions and types. Typically, such information is obtained analyzing the original HDL description (e.g., operation 404, FIG. 4A). Next, the feasible break-point conditions and types are displayed 524. Here, the feasible break-point conditions and types can be displayed to a user by a user interface. [0350], “For example, combinations of Break-points and Watch-points can be set to perform Toggle Coverage for data path analysis. Such Toggle Coverage can be used to identify whether the tests applied to the electronic system cover particular value settings.”).

	Regarding Claim 3, Raghavan discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Schubert discloses wherein instrumenting the corresponding parts in the specification for simulation test scenarios comprises providing a control part therein that is adapted to control a toggle in the hardware design language specification (Schubert, [0148], “For each location in the HDL description which correlates to a control flow branch condition node, a unique combination of the HDL location and the trigger condition given by the control flow condition can be added as a feasible break-point into the trigger condition database 718.” [0341], “Then, during the operation of the Electronic System (1808), it can be detected whether those Break-points have triggered and thus, whether the associated HDL control flow statements have been reached. This, and similar, activation data from the DIC can be used in sequence 2303 to perform Hardware-Based HDL Code Coverage and Design Analysis.” [0349], “Break-point detection logic is used in the DIC to detect whether Break-points associated with control flow statements get detected. However, upon detection of one or more Break-points the execution of the DIC is not halted. At any time during the execution of the DIC the status of all Break-points is provided to the user to inform about covered or un-covered control flow code.”).
	Refer to the analysis of claim 1 for the motivation to combine references. 


	Regarding Claim 4, Raghavan discloses the method of claim 1, wherein the hardware design language specification is adapted to specify the behavior of the chip on a register transfer level (Raghavan, [0022], “The specification language includes for example SystemVerilog. The term “constraints” refers to one or more constraints on a verification scenario/intent, provided in the specification language. The term “device-programming intent” refers to a mechanism to program underneath hardware registers, provided in the specification language.” – Examiner’s Note: For further evidence, Schubert also discloses behaviors associated with a chip on a Register Transfer Level (Schubert, [0064], “A “high level HDL description” is a HDL description in which at least a portion of the description is at register transfer level (RTL) or higher.”). 

	Regarding Claim 5, Raghavan discloses the method of claim 1, wherein the hardware design language specification comprises hardware events (Raghavan, [0020], “The term “device-programming intent” refers to a mechanism to program underneath hardware registers, provided in the specification language. The term “scenario-control intent” refers to how and when a scenario needs to be executed in conjunction with other scenarios or test-bench events. The scenario compiler 106 generates one or more open verification methodology (OVM) and/or universal verification methodology (UVM) compliant test bench sequences and one or more scenario software implementations based on the set of verification scenario intents.” Also, [0025], “The set of verification scenario intents are specified in a subset of a set of SystemVerilog constructs. In an embodiment, the one or more test-bench sequences are generated in SystemVerilog. In an embodiment, the set of verification scenario intents is provided using extensions to at least one of a set of base classes comprising a resource base class, a scenario base class, a scenario extended class, and a sequence-item base class.”), wherein a hardware event is assigned to a simulation test scenario (Raghavan, [0020], “The term “device-programming intent” refers to a mechanism to program underneath hardware registers, provided in the specification language. The term “scenario-control intent” refers to how and when a scenario needs to be executed in conjunction with other scenarios or test-bench events. The scenario compiler 106 generates one or more open verification methodology (OVM) and/or universal verification methodology (UVM) compliant test bench sequences and one or more scenario software implementations based on the set of verification scenario intents.”).

	Regarding Claim 6, Raghavan discloses the method of claim 1, further comprising creating a list of event groups from said hardware design language specification (Raghavan, [0022], “The term “scenario-control intent” refers to how and when a scenario needs to be executed in conjunction with other scenarios or test-bench events.” [0042], “In one embodiment, the computer-implemented verification system 100 of the present technology has a) an ability to raise or drop OVM or UVM objection while in execution, b) an ability to launch OVM or UVM sequence on any verification IP component present in the test-bench from the software, c) the capability of providing tool-defined synchronization events and call backs on these events in a test-bench side, d) provision for defining user-defined events and call backs on such events, and e) provision for defining the software coverage points and sampling them.” [0045], “In one embodiment, this synchronization is achieved by providing user-defined events that may be notified by scenario software implementations and may trigger OVM and/or UVM compliant test bench sequences upon notification.”– Examiner’s Note: Raghavan teaches the ability to create test-bench side and user-defined events, which under the broadest reasonable interpretation, represents a “list of event groups” from the hardware design language specification.), wherein the events in a respective group belong to a same simulation test scenario (Raghavan, [0042], “In an embodiment, one or more synchronization details are streamed between the scenario compiler 106, the verification component 108 and the software library component 110 through one or more memory channels created in a memory 350 of the system-under-test 320. The above described infrastructure of a memory channel, the verification component 108 and the software library component 110 components makes it possible for one or more users to coordinate event activity in the test-bench and the scenario software implementations.” – Examiner’s Note: Raghavan teaches the ability to synchronize the components of the system which represents the events belonging to the same simulation test scenario. For further evidence, Raghavan teaches the ability to feed different values for the verification of a same test-applicant intent, which under the broadest reasonable interpretation, represents the events belonging to a same simulation to achieve higher coverage (Raghavan, [0040], “When a top-level OVM and/or UVM test starts an execution of the verification scenario intent of a user on a verification platform of the integrated circuit, during simulation and/or execution, based on one or more constraint intents of the user, the scenario software implementations executing on a processing unit (for example CPU) of the integrated circuit (system-under-test) is fed with different values for each run of a test-application intent to ensure that multiple use-cases for the same test-application intent are verified to achieve a higher coverage.”). 

	Regarding Claim 7, Raghavan discloses the method of claim 1, but does not expressly disclose the further limitations. 
However, Schubert discloses for each event from a list of event groups (Schubert, [0132], “Design Control (DC) provides the designer with a method to specify the events that control DV and DP. DC can be accomplished by one or more trigger conditions.” [0146], “Further, the design instrumentation database 600 includes a text-to-netlist (T2N) database 608 and a netlist-to-text (N2T) database 610. The T2N database 608 and the N2T database 610 provide for each HDL identifier the associations between the HDL location and element.”), generating in the specification for simulation test scenarios (Schubert, [0010], “Hardware description language functional verification is used to verify that the parts of an electronic system which are described using HDL match their functional specification.” [0087-0088], “A “Functional Specification” is defined as the documentation that describes the necessary features and operations of a system.” [0094], “A “Testbench” is defined as an electronic system description that presents stimulus to and/or gathers information from the target electronic system design to be verified.” 0272], “In performing design constraint analysis, the design constraint analysis module 1724 reads the design constraint file 308 which holds all constraints that ensure the HDL design meets the area, delay, power consumption, routability, and/or testability specifications made by the designer of the electronic system.” [0335], “Code coverage analysis is, for example, used in software engineering to analyze whether tests applied to a particular software program provide sufficient stimulus for all or the important cases the software program shall operate in.” - Examiner's Note: As noted in the arguments section above, the applicant provides examples of a “simulation test scenarios” as merely a high level language to send stimuli towards the hardware simulation, refer to instant application [0022]. Accordingly, Schubert discloses test bench techniques to gather information and provide stimulation to a target environment, which also represents the claimed limitations.), a toggle that is adapted to switch on or off execution flow of simulation software for specific parts of the behavior Schubert, [0021], “In particular, such break-points are closely tied to behavioral operations in the data-flow of the behavioral HDL description, and are associated with particular states of a controller which is generated by the behavioral synthesis. Additionally, break-points can be made conditioned upon particular values of data-path registers. When a break-point is detected, the execution of the hardware model is stopped.” [0221], “Break-points are supported by adding signals to the HBB which are active when the control flow which the break-point is modeling is active, and are inactive otherwise.” [0279], “When a predetermined trigger action occurs, sampling is stopped.” [0341], “In one example certain, or all - if desired by the engineer, Break-points are selected during the instrumentation and get implemented as trigger conditions in the DIC (203, 2301).” [0350], “For example, combinations of Break-points and Watch-points can be set to perform Toggle Coverage for data path analysis.” - Examiner's Note: With respect to the analyses provided in the arguments section, Schubert discloses the ability to control the execution flow by enabling and disabling “break-points”, which under the broadest reasonable interpretation, represents a “toggle” to switch on or off the flow of execution.).
	Refer to the analysis of claim 1 for the motivation to combine references.
	Regarding Claim 8, Raghavan discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Schubert discloses further comprising, for each simulation test scenario (Schubert, [0010], “Hardware description language functional verification is used to verify that the parts of an electronic system which are described using HDL match their functional specification.” [0087-0088], “A “Functional Specification” is defined as the documentation that describes the necessary features and operations of a system.” [0094], “A “Testbench” is defined as an electronic system description that presents stimulus to and/or gathers information from the target electronic system design to be verified.” 0272], “In performing design constraint analysis, the design constraint analysis module 1724 reads the design constraint file 308 which holds all constraints that ensure the HDL design meets the area, delay, power consumption, routability, and/or testability specifications made by the designer of the electronic system.” [0335], “Code coverage analysis is, for example, used in software engineering to analyze whether tests applied to a particular software program provide sufficient stimulus for all or the important cases the software program shall operate in.” - Examiner's Note: As noted in the arguments section above, the applicant provides examples of a “simulation test scenarios” as merely a high level language to send stimuli towards the hardware simulation, refer to instant application [0022]. Accordingly, Schubert discloses test bench techniques to gather information and provide stimulation to a target environment, which also represents the claimed limitations.), instrumenting the hardware design language specification (Schubert, [0010], “Hardware description language functional verification is used to verify that the parts of an electronic system which are described using HDL match their functional specification.” [0027], “A method that comprises performing code coverage analysis, at speed and within a target environment, for an HDL description of an electronic system; where, the HDL description was previously instrumented for code coverage analysis in accordance with one or more directives that were specified by a user.” [0107-0108], “The instrumentor 110 modifies or alters the original HDL description 108 to produce an instrumented HDL description 112.” [0131], “In one embodiment, the instrumentation directives specify design visibility, design patching and design control criteria for particular portions of the design for the electronic system.”) by generating means therein to control a toggle associated with the said simulation test scenario (Schubert, [0148], “For each location in the HDL description which correlates to a control flow branch condition node, a unique combination of the HDL location and the trigger condition given by the control flow condition can be added as a feasible break-point into the trigger condition database 718.” [0341], “Then, during the operation of the Electronic System (1808), it can be detected whether those Break-points have triggered and thus, whether the associated HDL control flow statements have been reached. This, and similar, activation data from the DIC can be used in sequence 2303 to perform Hardware-Based HDL Code Coverage and Design Analysis.” [0349], “Break-point detection logic is used in the DIC to detect whether Break-points associated with control flow statements get detected. However, upon detection of one or more Break-points the execution of the DIC is not halted. At any time during the execution of the DIC the status of all Break-points is provided to the user to inform about covered or un-covered control flow code.”) such that, for each simulation test scenario, a respective toggle is enabled when the scenario is entered and is disabled when the scenario has passed  (Schubert, [0021], “In particular, such break-points are closely tied to behavioral operations in the data-flow of the behavioral HDL description, and are associated with particular states of a controller which is generated by the behavioral synthesis. Additionally, break-points can be made conditioned upon particular values of data-path registers. When a break-point is detected, the execution of the hardware model is stopped.” [0221], “Break-points are supported by adding signals to the HBB which are active when the control flow which the break-point is modeling is active, and are inactive otherwise.” [0279], “When a predetermined trigger action occurs, sampling is stopped.” [0341], “In one example certain, or all - if desired by the engineer, Break-points are selected during the instrumentation and get implemented as trigger conditions in the DIC (203, 2301).” [0350], “For example, combinations of Break-points and Watch-points can be set to perform Toggle Coverage for data path analysis.” - Examiner's Note: With respect to the analyses provided in the arguments section, Schubert discloses the ability to control the execution flow by enabling and disabling “break-points”, which under the broadest reasonable interpretation, represents a “toggle” to switch on or off the flow of execution.).

	Regarding Claim 10, Raghavan discloses the method of claim 1, wherein the verification coverage of the specification for simulation test scenarios is determined from specified coverage points based on a graph path specification (Raghavan, [0020], “Various embodiments of the present technology provides a computer-implemented verification system for automatic generation of test software and test bench components based on verification scenario intents comprising at least one of a test-application intent, at least one constraints, a device-programming intent and a scenario-control intent specified in a subset of SystemVerilog constructs for functional verification of system-on-chip on simulation and emulation platforms…” [0042], “In one embodiment, the computer-implemented verification system 100 of the present technology has a) an ability to raise or drop OVM or UVM objection while in execution, b) an ability to launch OVM or UVM sequence on any verification IP component present in the test-bench from the software, c) the capability of providing tool-defined synchronization events and call backs on these events in a test-bench side, d) provision for defining user-defined events and call backs on such events, and e) provision for defining the software coverage points and sampling them.” - Examiner’s Note: The applicant discloses in instant application specification, [0033], “As used herein, a graph path specification may be an alternative term for control flow graph.” Accordingly, Raghavan teaches the ability to define software coverage points from a UVM “sequence” of events related to the scenario-control intents, which under the broadest reasonable interpretation, represents a graph “path” specification. However, for further evidence, Schubert discloses control-flow analysis techniques (Schubert, [0148], “The analysis includes control flow analysis which determines the feasible break-points which are stored in a trigger condition database 718” [0301], “For data-path registers, data-path register design control circuitry provides a configurable method to detect whether a data-path register has a particular current value, whether a data-path register has a particular relationship to other values, or whether a data-path register has just changed its value, which may also represent a “graph path specification”. 

	Regarding Claim 11, Raghavan discloses the method of claim 1, wherein a hardware test coverage is determined based on an occurrence of selected events (Raghavan, [0022], “The term “scenario-control intent” refers to how and when a scenario needs to be executed in conjunction with other scenarios or test-bench events.” [0038], “In an embodiment, the generated OVM and/or UVM compliant test bench sequences 204 encapsulate all the necessary control logic to coordinate an event activity of the test bench with activity of the scenario software implementations 206.” [0040], “When a top-level OVM and/or UVM test starts an execution of the verification scenario intent of a user on a verification platform of the integrated circuit, during simulation and/or execution, based on one or more constraint intents of the user, the scenario software implementations executing on a processing unit (for example CPU) of the integrated circuit (system-under-test) is fed with different values for each run of a test-application intent to ensure that multiple use-cases for the same test-application intent are verified to achieve a higher coverage.”).

	Regarding Claim 12, Raghavan discloses the method of claim 1, wherein the steps of instrumenting the identified parts in the hardware design language specification, finding corresponding parts in the specification for simulation test scenarios, and instrumenting the corresponding parts in the specification for simulation test scenarios are performed automatically (Raghavan, [0020], “Various embodiments of the present technology provides a computer-implemented verification system for automatic generation of test software and test bench components based on verification scenario intents… [0029-0030], “In an embodiment, the scenario compiler 106 is configured to automatically generate a plurality of infrastructure components within the scenario software implementations to route the plurality of constraint values from the verification component 108 to one or more test-applications executing on the integrated circuit.” – Examiner’s Note: With respect to the analyses of the arguments above, Raghavan does not disclose instrumenting a “toggle”, but also discloses “instrumenting” techniques, which merely represents providing controls to the scenario, HDL specifications, simulation test scenarios, and control intents for verification and coverage in an automated process. However, for further evidence, Schubert discloses instrumenting and annotating techniques to be performed automatically with respect to the HDL description, (Schubert, [0201], “Annotating the HDL description adds the HDL description of the DIC to the original HDL description and connects the DIC to the portions of the original HDL description for which design visibility, design patching, and design control has been selected. The annotation can be performed automatically. The result of the annotation is the instrumented HDL description.”) as well as iterative approaches utilizing the “break-points” or the “toggle” as mentioned above (Schubert, [0348], “If after several iterations through Sequence 2 to Sequence 5 there are Break-points which have not yet been detected, those Break-points indicate control flow statements which have not been stimulated by any of the tests run so far.”, which under the broadest reasonable interpretation, represents the “instrumenting” limitations being performed automatically.). 

	Regarding Claim 13, Raghavan discloses the method of claim 1, further comprising automatically assessing, as to whether or not a coverage is achieved (Raghavan, [0040], “When a top-level OVM and/or UVM test starts an execution of the verification scenario intent of a user on a verification platform of the integrated circuit, during simulation and/or execution, based on one or more constraint intents of the user, the scenario software implementations executing on a processing unit (for example CPU) of the integrated circuit (system-under-test) is fed with different values for each run of a test-application intent to ensure that multiple use-cases for the same test-application intent are verified to achieve a higher coverage.” [0053], “At the end of each run of test-application, a coverage sample of the constraint intent is automatically sampled by verification component 108.”).  

	Regarding Claim 14, Raghavan discloses the method of claim 1, wherein the hardware design language specification is written in a hardware description language (HDL) (Raghavan, [0019], “In addition, the choice of specification language should be verification friendly and palatable to the verification community.” [0022], “The specification language includes for example SystemVerilog.”).

	Regarding Claim 15, Raghavan discloses a computer program product for controlling verification coverage of a chip design, the computer program comprising a non-transitory computer readable storage medium having computer usable code embodied therewith, the computer usable code (Raghavan, [0059], “The machine readable medium 422 may provide instructions on which any of the methods disclosed herein may be performed.”). 
	Refer to the analysis of Claim 1 which contains similar limitations and/or subject matter.

	Regarding Claim 16, Raghavan discloses a system for controlling verification coverage of a chip design. 
	Refer to the analysis of Claim 1 which contains similar limitations and/or subject matter.

Conclusion
	Claims 1, 3-8, and 10-16 are rejected.

	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Jain et al. (U.S. Patent Publication No. 2014/0244233 A1) discloses systems and techniques to execute a hardware simulation and verification solution on a multiprocessor system.
Lu et al. (U.S. Patent Publication No. 2016/0125105 A1) discloses analysis of a first verification test suite automatically generates properties that may be directly used in a subsequent verification test suite.
	Hamid et al. (U.S. Patent Publication No. 2015/0301108 A1) discloses a method for testing a system-on-a-chip (SoC). The method includes parsing a file to determine functions to be performed components of the SoC. The method further includes receiving a desired output of the SoC and generating a test scenario model based on the desired output of the SoC
	Gangadhar et al. (U.S. Patent Publication No. 2016/0124827 A1) discloses a system and method that extends model verification through the creation of composite test objectives. A composite objective includes two or more logically or temporally combined standard or basic test objectives.


	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        08/05/2021

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127